Citation Nr: 1451854	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  06-11 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from November 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 Supplemental Statement of the Case issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In September 2011, the Board determined that the issue of entitlement to TDIU had been raised by the record, and that issue was remanded for further development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran's claim was denied by the Board in a February 2014 decision.  Subsequent to that denial, the Veteran remanded his claim to the U.S. Court of Appeals for Veterans Claims (Court).  In accordance with a Joint Motion for Remand (Joint Motion), which determined that the Board failed to provide a sufficient statement of reasons or bases in its denial of TDIU, the Court issued an Order in October 2014 vacating the Board's February 2014 determination.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this instance, service connection has been established for degenerative joint disease with residuals of a probable tibia fracture, right ankle, evaluated as 20 percent disabling, degenerative arthritis, left knee, evaluated as 20 percent disabling, and degenerative arthritis, right knee, evaluated as 10 percent disabling, for a combined evaluation of 50 percent.  Although the Veteran's service-connected disabilities do not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), it must still be determined whether his service-connected disabilities preclude him from engaging in substantially gainful employment on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).  

In order to grant TDIU in this instance, the record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).    

A veteran's service-connected disabilities alone must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013). 

In this case, the Veteran contends that he is entitled to a TDIU rating, as his service-connected disabilities render him unable to work.  He completed VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), which was received by VA in March 2012.  He indicated that his service-connected disabilities affected his full-time employment beginning in 1994, and that he last worked full-time in 1996.  His last occupation was that of a janitor/grounds keeper.  He noted that he completed four years of high school and had no other training or education prior to his total disability.

As noted in the prior Board decision, the Veteran was afforded several VA examinations over the years in conjunction with his service-connected disabilities.  In March 2003, a VA examiner noted that the Veteran had worked as a janitor, grounds keeper, and cook since separation from active service.  At the time of the examination, the Veteran was morbidly obese and complained of daily right ankle pain and swelling.  He did not require assistive devices to walk, though his gait was markedly antalgic.  

In June 2005, the Veteran reported constant, daily knee pain (7-9/10 on average).  He also experienced daily swelling and intermittent instability.  He had not undergone surgery or physical therapy to either knee, though he did undergo a procedure to repair his right ankle.  His weight at that time was 365 pounds, though he reported significant weight loss.  He ambulated slowly, with an antalgic gait, and used a walking stick.

In October 2005, the Veteran stated that he was employed as a heavy laborer until the mid-1990's, but that he was unable to continue due to back problems.  He complained of swelling and constant pain in the right ankle.  At the time of the examination, the Veteran was markedly obese and walked with a limp.  

The Veteran was next afforded a VA examination in September 2006.  He complained of a severe bilateral knee disability.  While there was no evidence of locking or giving way, he reported marked swelling and pain.  He had not worked for the prior nine years.  He found bending difficult, and he was unable to walk more than eight blocks.  He used a cane to assist with ambulation, and he wore a right knee brace.  On examination, there was no evident instability, though motion was difficult due to extreme pain.  

The Veteran's private provider issued a statement in June 2010.  He stated that the Veteran's range of motion was quite painful, and that he had an abnormal gait, decreased tolerance to sitting, standing, and/or walking.  It was noted that the Veteran was unable to work either part-time or full-time due to the degree of pain and decreased ability to ambulate.  

An additional VA examination was conducted in September 2010.  The Veteran indicated that he used a walking stick full-time, and that he was receiving chiropractic manipulation to his right knee 3-4 times per week.  He continued to wear a soft brace on the right knee.  It was noted that the Veteran had been unemployed for the prior 11 years due to medical problems involving his ankle, knees, and back.  Pain in the right knee was constant at the time of the examination, which the Veteran rated at 8/10.  He also reported locking and instability.  On examination, the Veteran was obese and his gait was antalgic.  He was unable to heel-toe walk due to pain.  There was no tenderness or swelling about either knee.  The examiner stated that the Veteran's obesity was a significant factor in relation to his bilateral knee problems.

Following a September 2011 Board remand, the Veteran was afforded a VA examination to specifically address his TDIU claim in June 2012.  The examiner remarked that other, non-service-connected conditions affected the Veteran's ability to work.  On examination, there was no objective evidence of pain on range of motion (bilateral knees and right ankle).  Ultimately, the examiner found that it was less likely than not that service-connected disabilities prevented gainful employment.  In support of that opinion, the examiner noted that bilateral knee and disorders prevented function at a physically-active occupation (involving moderate exertion or greater), but that these disabilities would not affect sedentary work, or work that required only mild physical exertion.  Finally, it was noted that osteoarthritis of the lumbar spine fit into the same category, but that this disorder was not service connected.

A statement from the Veteran's spouse, dated in December 2012, indicated that the Veteran was in excruciating pain throughout the TDIU examination, and that he was unable to perform three repetitions during one test.  She stated that the examiner told her that, if the Veteran was unable to do three repetitions, he would lose his benefits.  She also noted that there was no discussion of the Veteran's back surgery, or a nine-inch, healed incision on his lower back.  She stated that the Veteran's range of motion in his knees and ankles is not normal, and that she has witnessed his daily suffering.

Following a review of VA outpatient treatment reports of record, the Board noted repeated treatment for knee and ankle discomfort, as well as back pain.  However, these reports did not demonstrate that any service-connected disorder was more severe than contemplated by any VA examination of record.  Further, these reports were silent for any opinion that the Veteran's service-connected disorders, alone, hinder the Veteran from securing and maintaining substantially gainful employment.

The Board has acknowledged that the Veteran's disabilities may impede his performance as a janitor or grounds keeper.  Ultimately, however, the Board determined that the fact that he no longer possessed the requisite ability to engage in janitorial or grounds-keeping work did not negate the possibility of gainful employment via a sedentary occupation.  As the most recent VA examiner of record had stated, the Veteran could most likely perform sedentary employment, or employment requiring minor physical activity.  As such, entitlement to a TDIU rating due to the Veteran's service-connected disabilities was denied. 

Per the Joint Motion, however, the Board failed to include any discussion of the Veteran's education, training, and work history in relation to whether his service-connected disabilities render him unemployable.  As the Veteran is a high school graduate, per his VA Form 21-8940, and was deemed capable of sedentary employment by a VA examiner, the Board determined in February 2014 that the Veteran did not meet the criteria for a TDIU.  Since there is no additional evidence in the file to provide further guidance on this point, the Board is forced to remand the Veteran's claim for further development.
As such, the Board has determined that a social survey should be administered in accordance with the M21-1MR, to determine the Veteran's education, training, and work history, as well as ascertain the extent to which his service-connected disabilities affect his ability to function with others in an industrial setting.  Upon completion of the social survey, the Veteran should then be scheduled for an additional VA examination to determine whether his service-connected disabilities, in concert, prevent him from securing or following a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran shall undergo a social survey, administrated by a social worker, to determine his education, training, and work history, as well as ascertain the extent to which his service-connected disabilities affect his ability to function with others in an industrial setting in accordance with M21-1MR, III.iv.3.A.2.c.  The survey report should be prepared and associated with the Veteran's claims folder.

2.  Thereafter, schedule the Veteran for an additional VA examination to determine whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  The examiner must review the Veteran's VA claims file, to include this Remand as well as the results of his completed social survey (as directed above).  If the Veteran is deemed able to work, the examiner should discuss the Veteran's education, training, and work history and note what type of work the Veteran was capable of performing.  

3.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

